Citation Nr: 1621423	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  13-19 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right foot disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.  

3.  Entitlement to service connection for sinusitis, claimed as nose condition.

4.  Entitlement to service connection for temporomandibular joint disease, claimed as jaw condition.

5.  Entitlement to service connection for sleep apnea, claimed as a sleep disorder.

6.  Entitlement to service connection for carpal tunnel syndrome.

7.  Entitlement to service connection for a left wrist cyst.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to an initial rating in excess of 10 percent for tinnitus.  

10.  Entitlement to a compensable initial rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision issued by the Department of Veterans Affairs (VA). Regional Office (RO) in Houston, Texas.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On his June 2013 substantive appeal, the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  In a March 2016 letter, he was advised that his requested Board hearing had been scheduled for April 5, 2016, at the San Antonio, Texas, VA RO.  However, he failed to appear for his Board hearing before the undersigned Veterans Law Judge on such date.      

In a letter received on April 8, 2016, the Veteran stated that he had planned to attend his scheduled Board hearing, but his prearranged ride was not able to take him to San Antonio on account of a family emergency.  

Pursuant to VA regulations, when an appellant fails to appear for a scheduled hearing, the hearing will not be rescheduled unless the appellant presents good cause as to why rescheduling the hearing is warranted.  38 C.F.R. § 20.704(d) (2015).  The undersigned finds that the Veteran has presented good cause for his failure to report for his Board hearing on April 5, 2016, and, therefore, his case must be remanded so as to reschedule his Board hearing.    

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge to be conducted at the San Antonio RO.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

